Title: From James Madison to Virginia Auditors of Public Accounts, 25 September 1780
From: Madison, James
To: Virginia Auditors of Public Accounts


Gentlemen
Philadelphia Sepr. 25th. 1780

The inclosed is a state of my receipts and expences from the 20 of March to the 20 of Sepr. being two complete quarters. I am sensible that the law directs that it should have been transmitted at the end of the first quarter, but my account of extra expences, being mixed with that of some Gentlemen of the family who were absent, I could not then do it with the precision I wished, and as no particular inconveniency seemed to attend it I postponed the settlement till the end of the second quarter. As I find by a resolution past the last session of Assembly that they make a point of it I shall not fail in future to conform punctually to the law.
You will observe from the account that there is a ballance in favor of the State of 9962⅓. The contrary being the case with Mr. Jones when he left this place, I advanced him upwards of that sum which he is to replace from the Treasury. I mention this circumstance, that my being out of money may expedite a compliance with his draughts.
I am Gentlemen with due respect Yr. obt & humble Servt.
James Madison Junr.
